Name: Commission Regulation (EC) No 1250/2004 of 7 July 2004 amending Regulation (EC) No 2808/98 as regards the dairy premium
 Type: Regulation
 Subject Matter: monetary economics;  monetary relations;  cooperation policy;  agricultural policy;  processed agricultural produce
 Date Published: nan

 8.7.2004 EN Official Journal of the European Union L 237/13 COMMISSION REGULATION (EC) No 1250/2004 of 7 July 2004 amending Regulation (EC) No 2808/98 as regards the dairy premium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (1), and in particular Article 9 thereof, Whereas: (1) Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (2) provides among other things for a dairy premium and additional payments in the form of premium supplements applicable from 1 January 2004. (2) The dairy premium was first introduced by Council Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk products (3) in conjunction with the progressive reduction in market support in the milk and milk products sector. The level of the premium is to rise each year until 2007 to offset the reduction in market support, which applies annually on 1 July, the start of the milk year. (3) The operative event for the exchange rate for the purposes of the dairy premium should therefore be set at 1 July of the year for which the aid is granted. For the sake of consistency, it should also be laid down that the same operative event for the exchange rate is to apply to the dairy premium and to additional payments. (4) Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (4) should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 In Article 4(1) of Regulation (EC) No 2808/98 the following third subparagraph is added: For the dairy premium and additional payments referred to in Chapter 7 of Title IV of Council Regulation (EC) No 1782/2003, the operative event for the exchange rate shall be 1 July of the year in which the aid is granted. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48). (3) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (4) OJ L 349, 24.12.1998, p. 36. Regulation as last amended by Regulation (EC) No 2304/2003 (OJ L 342, 30.12.2003, p. 6).